Citation Nr: 0512946	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for asthma from October 1, 2002?  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection 
for asthma and assigned a 10 percent evaluation, effective 
October 1, 2002.  

In his substantive appeal the veteran requested a hearing 
before the Board, but he withdrew that request in January 
2005.  There is no current request for a hearing of record, 
and hence, a hearing need not be afforded him.

In January 2005, the veteran presented additional evidence 
with a written waiver of initial RO consideration.  The 
evidence will be considered herein.  Additionally, he 
withdrew all other issues.


FINDINGS OF FACT

1.  Since October 1, 2002, the veteran's asthma has been 
minimally disabling, requiring only the intermittent use of 
bronchilator therapy.  

2.  Pulmonary function studies do not show that asthma is 
manifested by a FEV-1 of 56-70 percent of that predicted, or 
by a FEV-1/FVC of 56 to 70 percent of that predicted.


CONCLUSION OF LAW

Since October 1, 2002, the criteria for an initial evaluation 
in excess of 10 percent for asthma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.97, Diagnostic Code 6602 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
was apprised of the changes brought about by the VCAA in a 
November 2002 letter, to include notice of what evidence and 
information are necessary to substantiate his claim, and 
notice of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  While the 
November 2002 letter pertained to the claim of entitlement to 
service connection, no further notice letter is required in 
light of the precedential holding in VAGCOPPREC 08-03; 69 
Fed.Reg. 25180 (2004).  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA records have 
been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in March 2003.  
The veteran was asked in September 2003 to advise VA if there 
were any other information or evidence he considered relevant 
to his claims so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, notified in the September 2003 statement of the 
case what evidence had been received, and notified in the 
statement of the case that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

In the appealed May 2003 rating decision, the RO granted 
service connection for asthma on the basis of treatment for 
asthma attacks during service.  A 10 percent evaluation was 
assigned, effective from October 1, 2002.

The RO based the initial 10 percent evaluation on the results 
of a March 2003 VA general medical examination.  During this 
examination, the veteran reported asthma since 1982.  He 
reported experiencing wheezing, shortness of breath, and loss 
of appetite, particularly with the change of seasons.  He 
used an albuterol inhaler about twice a week.  He denied 
using steroids.  There was no reported limitation in 
activities.  Upon examination, he had normal lungs.  There 
was no wheezing present.  A chest X-ray revealed no evidence 
of any active process.  Pulmonary function testing revealed a 
forced vital capacity (FVC) and a post bronchodilator forced 
expiratory volume in one second (FEV-1) of 85 percent of 
predicted value.  The FEV1/FVC was 101 percent of predicted 
value after medication.  The diagnosis was asthma, wheezing 
relieved by bronchilator.  Spirometry suggestive of bronchial 
asthma.  

The veteran submitted an emergency room report dated in 
December 2004, which shows an assessment for pneumonia.  

Pulmonary function testing has not yielded results which 
warrant a schedular rating in excess of the current 10 
percent evaluation.  Moreover, it is clear that the veteran 
does not use inhalational or oral bronchodilatory therapy on 
a daily basis, as required for the next higher rating of 30 
percent.  His occasional or intermittent use of such therapy 
is contemplated in the current 10 percent rating.  The 
veteran's most recent emergency room treatment was for 
pneumonia and not his service-connected asthma.  Accordingly, 
a schedular rating in excess of the current 10 percent is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for asthma 
from October 1, 2002, is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


